DURRANT, Associate Chief Justice:
¶ 1 This ease arises from an order denying a petition to modify an alimony award. Rae and Ranae Adamson divorced in J989. In the divorce decree, the original trial court awarded Mrs. Adamson $200 per month in alimony, which was to continue until the death of either party or until Mrs. Adamson remarried or cohabited, whichever occurred first.
¶ 2' Ten years later, when he was approaching retirement age, Mr. Adamson filed a petition to modify his divorce decree pursuant to Utah Code section 30 — 3—5(7)(g)(i). See Utah Code Ann. § 30-3-5(7)(g)(i) (1998). He asserted that his impending retirement was a substantial material change in circumstances not foreseeable at the time of divorce and petitioned the court to terminate his alimony obligations. The district court denied his petition.
¶ 3 On appeal, in an unpublished memorandum decision, the court of appeals declined to consider Mr. Adamson’s petition. Adamson v. Adamson, 2002 UT App 419. Citing its decision in Adelman v. Adelman, 815 P.2d 741, 744 (Utah Ct.App.1991), the *261court reasoned that Mr. Adamson’s petition was not ripe for determination because he had not, in fact, retired. We granted Mr. Adamson’s petition for a writ of certiorari to address the following issue only: Whether the court of appeals erred in holding that the issue presented in the petition for modification of alimony was not ripe for adjudication.
¶ 4 At oral argument, counsel for Mr. Adamson informed this court that, since his petition for certiorari was granted, Mr. Adamson has retired. Due to his retirement, the issue raised by Mr. Adamson in his petition for certiorari review is moot. See State v. Vicente, 2004 UT 6, ¶ 3, 84 P.3d 1191. Because “judicial policy dictates against our rendering an advisory opinion” when an issue is moot, State v. Sims, 881 P.2d 840, 841 (Utah 1994) (citation and quotation omitted), we decline to address the issue raised by Mr. Adamson and dismiss the petition.
¶ 5 Chief Justice DURHAM, Justice WILKINS, Justice PARRISH, and Justice NEHRING concur in Associate Chief Justice DURRANT’s opinion.